     Case 5:17-cv-11149-JEL-EAS ECF No. 56 filed 01/25/19     PageID.836   Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

AMERICAN CIVIL LIBERTIES UNION
OF MICHIGAN,
    Plaintiff,
                                           Case No.: 5:17-cv-11149-JEL-EAS
                                           Judge Judith E. Levy
v.
U.S. DEPARTMENT OF HOMELAND
SECURITY and U.S. CUSTOMS AND
BORDER PROTECTION,
      Defendants.




                  MOTION FOR A STAY OF THE ENTIRE CASE
                  IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay the entire case, including

the February 13, 2019 hearing, in the above-captioned case.

       1.    At the end of the day on December 21, 2018, the appropriations act that had

been funding the Department of Justice expired and appropriations to the Department

lapsed. The same is true for several other Executive agencies, including the federal

Defendants. The Department does not know when funding will be restored by Congress.

       2.    Absent an appropriation, Department of Justice attorneys and employees of

the federal Defendants are prohibited from working, even on a voluntary basis, except in

very limited circumstances, including “emergencies involving the safety of human life or

the protection of property.” 31 U.S.C. § 1342.
   Case 5:17-cv-11149-JEL-EAS ECF No. 56 filed 01/25/19        PageID.837    Page 2 of 4



      3.     Undersigned counsel for the Department of Justice therefore requests a stay

of the entire case, including the February 13, 2019 hearing, until Congress has restored

appropriations to the Department.

      4.     If this motion for a stay is granted, undersigned counsel will notify the Court

as soon as Congress has appropriated funds for the Department. The Government

requests that, at that point, all current deadlines for the parties be extended commensurate

with the duration of the lapse in appropriations.

      5.     Opposing counsel has authorized counsel for the Government to state that

Plaintiff has no objection to this motion.

      Therefore, although we greatly regret any disruption caused to the Court and the

other litigants, the Government hereby moves for a stay of the entire case, including the

February 13, 2019 hearing, until Department of Justice attorneys are permitted to resume

their usual civil litigation functions.



Dated: January 25, 2019                      Respectfully submitted,

                                             Attorneys for Defendants

                                             /s Ashley A. Cheung
                                              Ashley A. Cheung (NY 5405816)
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs
                                             Branch
                                             1100 L Street NW, Room 11208
                                             Washington, D.C. 20530
                                             Tel: (202) 616-8267
Case 5:17-cv-11149-JEL-EAS ECF No. 56 filed 01/25/19   PageID.838   Page 3 of 4



                                    Fax: (202) 616-8470
                                    Email: ashley.cheung@usdoj.gov

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director, Federal Programs
                                    Branch
   Case 5:17-cv-11149-JEL-EAS ECF No. 56 filed 01/25/19         PageID.839     Page 4 of 4



                             CERTIFICATE OF SERVICE

      I hereby certify that on January 25, 2019, I electronically filed a copy of the

foregoing. Notice of this filing will be sent via email to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF System.

                                                   Respectfully submitted,

                                                   Attorneys for Defendants
                                                   /s Ashley A. Cheung
                                                    Ashley A. Cheung (NY 5405816)
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs
                                                   Branch
                                                   1100 L Street NW, Room 11208
                                                   Washington, D.C. 20530
                                                   Tel: (202) 616-8267
                                                   Fax: (202) 616-8470
                                                   Email: ashley.cheung@usdoj.gov
